  0:18-cv-02601-JMC-PJG            Date Filed 08/10/20       Entry Number 162         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Eric Alan Sanders,                                 )          C/A No. 0:18-2601-JMC-PJG
                                                   )
                               Plaintiff,          )
                                                   )
       v.                                          )                     ORDER
                                                   )
South Carolina Workers’ Compensation               )
Commission; Mike Campbell; Scott Beck;             )
Barbara Cheesboro; Susan Barden; Eugenia           )
Hollmon; Valerie Deller; Shawn Debruhl;            )
Gary M. Cannon,                                    )
                                                   )
                               Defendants.         )
                                                   )

       The plaintiff, a self-represented litigant, has filed this action alleging violations of his

constitutional rights by the named defendants. The defendants filed a motion to dismiss on June

29, 2020, pursuant to the Federal Rules of Civil Procedure. (ECF No. 153.) As the plaintiff is

proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975), on June 30, 2020, advising the plaintiff of the importance of a motion for to dismiss

and of the need for him to file an adequate response. (ECF No. 154.) The plaintiff was specifically

advised that if he failed to respond adequately, the defendants’ motion may be granted, thereby

ending his case.

       Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon this action.

       Based on the foregoing, it is

       ORDERED that the plaintiff shall advise the court as to whether he wishes to continue

with this case and to file a response to the defendants’ motion to dismiss within fourteen (14) days

                                             Page 1 of 2
  0:18-cv-02601-JMC-PJG            Date Filed 08/10/20       Entry Number 162         Page 2 of 2




from the date of this order. Plaintiff is further advised that if he fails to respond, this action will

be recommended for dismissal with prejudice for failure to prosecute. See Davis v. Williams,

588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.



                                               __________________________________________
August 10, 2020                                Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE




                                             Page 2 of 2
